Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered January 9, 2006, convicting defendant upon his plea of guilty of the crimes of aggravated sexual abuse in the first degree, assault in the second degree (five counts) and endangering the welfare of a child.
Defendant, having grown frustrated with the crying of a three-year-old child he was babysitting, beat the boy with a belt, bit him on the face and inserted a battery into his rectum. As a result, defendant pleaded guilty to a seven-count indictment charging him with aggravated sexual abuse in the first degree, assault in the second degree (five counts) and endangering the welfare of a child. County Court thereafter sentenced defendant consistent with the plea agreement to an aggregate prison term of nine years followed by five years of postrelease supervision. Defendant now appeals, asserting that the sentence imposed was harsh and excessive. We disagree. Noting the reprehensible nature of the crimes perpetrated by defendant against the innocent and helpless victim, we discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of defendant’s sentence in the interest of justice (see People v Reed, 46 AD3d 1221, 1222 [2007]). Accordingly, the judgment is affirmed.
Cardona, P.J., Spain, Lahtinen, Kane and Stein, JJ., concur. Ordered that the judgment is affirmed.